


110 HR 6952 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6952
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize pilot or demonstration programs to prepare high school
		  students to pass the United States citizenship exam.
	
	
		1.Short titleThe Act may be cited as the People
			 Resolved to Obtain an Understanding of Democracy (P.R.O.U.D.)
			 Act.
		2.
			 Programs to prepare high school students to pass the United States citizenship
			 examSection 5411(b) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241(b)) is
			 amended—
			(1)by redesignating
			 paragraph (9) as paragraph (10); and
			(2)by inserting after
			 paragraph (8) the following:
				
					(9)Demonstration or pilot programs to develop
				and implement a secondary school curriculum to assist high school students who
				intend to apply for United States citizenship to meet the requirements under
				section 312 of the Immigration and Nationality Act (8 U.S.C.
				1423).
					.
			3.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated $150,000,000 to carry out this Act for fiscal
			 year 2010.
		
